Citation Nr: 1746153	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  13-02 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to compensation under 38 U.S.C.A. § 1151 for erectile dysfunction due to VA treatment.

2. Entitlement to compensation under 38 U.S.C.A. § 1151 for depression due to VA treatment.

3. Entitlement to service connection for bilateral hearing loss.

4. Entitlement to service connection for tinnitus.

5. Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from August 1972 to May 1974.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before the Board at a January 2016 hearing conducted via videoconference.  A transcript of the hearing is of record.

This case was previously before the Board in April 2016, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The issues of service connection for bilateral hearing loss, tinnitus, and a sleep disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran did not incur erectile dysfunction as a result of VA medical treatment due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or an event not reasonably foreseeable, specifically prescribing Trazodone for sleep disturbance.

2. The Veteran did not incur depression as a result of VA medical treatment due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or an event not reasonably foreseeable, specifically prescribing Trazodone for sleep disturbance.


CONCLUSIONS OF LAW

1. The criteria for compensation under 38 U.S.C.A. § 1151 for erectile dysfunction as the result of VA treatment have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. § 3.361 (2016).

2. The criteria for compensation under 38 U.S.C.A. § 1151 for depression as the result of VA treatment have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. § 3.361 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  All pertinent treatment records identified by the Veteran have been obtained, and VA examinations have been provided and medical opinions obtained where warranted.  There has been no allegation of errors with the duties to notify and/or assist in the instant case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009); see also Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the Veteran fails to raise them before the Board); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

As noted above, the instant appeal has been previously remanded in April 2016.  There has been substantial compliance with the Board's remand directives as they pertain to the issues decided herein, and adjudication of the appeal may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).

The Veteran contends that he sustained an additional disability, specifically erectile dysfunction and depression, as a result of having been prescribed Trazodone for insomnia.

In order to warrant compensation under 38 U.S.C.A. § 1151, the Veteran must demonstrate that the VA treatment in question resulted in an additional disability and that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the surgical treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  VAOPGCPREC 40-97, 63 Fed. Reg. 31,263 (1998).

To determine whether the Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the Veteran's condition after such care, treatment, examination, services, or program has stopped. VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b) (2016).

The claimant must establish actual causation.  To meet causation requirements based on additional disability, the evidence must show that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused the additional disability, or that the proximate cause of the additional disability or death was an event that was not reasonably foreseeable. 

With regard to the former element, it must be shown that VA's care, treatment, or examination caused the Veteran's additional disability and VA failed to exercise the degree of care that would be expected of a reasonable health care provider or VA furnished such care, treatment, or examination without the Veteran's informed consent.  38 C.F.R. § 3.361(c), (d) (2016).  Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. §§ 3.361(d); 17.32 (2016).

With respect to depression, the Board finds that the Veteran did not suffer an additional disability following the VA treatment in question.  In this regard, VA treatment records reveal that the Veteran sought treatment in January 2010 for symptoms of depression, anxiety, and sleep impairment due to a number psychological stressors, including physical limitations, adjustment to retirement, and the death of his son.  It was following this visit that the Veteran was first prescribed Trazodone.  Subsequent mental health treatment records, including those generated immediately after the Veteran's treatment for priapism, indicate that while the Veteran did experience some difficulty adjusting to his medical condition, the severity of his diagnosed depression did not chronically increase.  As such, the Veteran did not experience an additional disability in the form of depression as a result of his VA treatment.  See 38 C.F.R. § 3.361(b).

Turning to the Veteran's claimed erectile dysfunction, the record is clear that the Veteran suffered an additional disability that was caused by the prescription of Trazodone.  In this regard, VA treatment records reflect that the Veteran underwent an emergency corporal irrigation and T-shunt in July 2010 due to priapism caused by Trazodone.  Records also indicate the resulting erectile dysfunction is permanent in nature.  The remaining question, therefore, is whether there was negligence, or similar instance of fault on VA's part, or whether the additional disability was an event not reasonably foreseeable.  38 C.F.R. § 3.361(c), (d) (2016).

A VA medical opinion was obtained in April 2016.  Following a complete review of the claims file, the VA examiner determined that there is no evidence of carelessness, negligence, lack of proper skill or error in judgment on part of VA.  In this regard, the VA examiner noted that priapism is listed as an "adverse reaction" of Trazodone.  The VA examiner also found there was no medical malpractice in prescribing, diagnosing, or treating the Veteran's condition, as it appears his failure to present to the emergency room for 1.5 days resulted in his erectile dysfunction.

The Veteran has produced no competent medical opinion to suggest that he suffers an additional disability due to carelessness, negligence, lack of proper skill, error in judgment, or other fault related to VA treatment.  Further, the Veteran has not asserted, nor does the evidence show, that VA provided any treatment without his informed consent or that any of the above mentioned residuals are unforeseeable consequences of the Veteran's treatment. 

The Board acknowledges that the Veteran himself has claimed that he suffers from an additional disability due to VA's negligence or lack of proper care.  However, while the Veteran is competent to report (1) symptoms observable to a layperson; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition, to include the medical determination of negligence or foreseeability.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, the Veteran's lay assertions by themselves cannot constitute evidence upon which to grant the claim for compensation.  Latham v. Brown, 7 Vet. App. 359, 365 (1995).

The record contains no competent medical evidence reflecting that any additional disability was proximately caused by either the VA's carelessness, negligence, lack of proper skill, error in judgment, or an event not reasonably foreseeable.  The findings of the VA examiner are more probative than the Veteran's lay assertions.  Given these facts, the Board concludes that a preponderance of the evidence is against awarding compensation under the provisions of 38 U.S.C.A. § 1151 for both erectile dysfunction and depression as a result of VA treatment, and the claims are denied.  See 38 U.S.C.A. § 5107 (West 2014).
ORDER

Compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for erectile dysfunction as a result of VA treatment is denied.

Compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for depression as a result of VA treatment is denied.


REMAND

The Veteran filed a notice of disagreement (NOD) with a March 2016 rating decision denying service connection for bilateral hearing loss, tinnitus, and a sleep disorder.  See May 2016 VA Form 21-0958.  The proper course of action when a timely notice of disagreement has been filed is to remand the matter to the RO.  Manlincon v. West, 12 Vet. App. 238 (1999).  Appropriate action, including issuance of a statement of the case, is now necessary with regard to these issues.  38 C.F.R. § 19.26 (2016).  The Veteran will then have the opportunity to file a substantive appeal if he wishes to complete an appeal.

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case addressing the issues of: (1) entitlement to service connection for bilateral hearing loss; (2) entitlement to service connection for tinnitus; and (3) entitlement to service connection for a sleep disorder.  The Veteran and his representative should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of any issue to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


